Case 2:20-mc-00030-RSL Document 3-1 Filed 05/06/20 Page 1 of 14




EXHIBIT A
            Case
             Case2:20-mc-00030-RSL  Document 16
                  2:18-cv-00108-JLR Document 3-1 Filed
                                                  Filed03/30/18
                                                        05/06/20 Page
                                                                  Page12ofof13
                                                                             14




 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE/TACOMA

 9   ORGANO GOLD INT'L, INC., a Nevada
     corporation,
10
                               Plaintiff,                    NO. 2:18-cv-00108-JLR
11
             v.
                                                             DECLARATION OF NORM
12
     AUSSIE RULES MARINE SERVICES, LTD., a                   PERRETT IN SUPPORT OF
13   foreign corporation; GREG NORMAN, a Florida             RESPONSE TO MOTION TO
     resident, and ABG-SHARK, LLC, a Delaware                DISMISS OR TRANSFER VENUE
14   limited liability company,

15                             Defendants.

16

17           I, Norm Perrett, declare:

18           1.      I am over the age of eighteen years and am otherwise competent to testify and

19   make the following statements based upon my personal first-hand knowledge.

20           2.      I am the Senior Vice President of International Operations for the Organo Gold

21   group of companies, which includes the plaintiff in this action. In such capacity, I have access

22   to the business records of Organo, including communications from corporate headquarters in

23   British Columbia, corporate records held at of our global satellite offices, as well as information

24   relating to Organo’s unique business plan, data regarding the markets Organo operates in,

25   marketing efforts, product designs, acquisitions, available inventories, and general logistics

26   regarding the fulfillment of purchase orders.

27


     DECLARATION OF NORM PERRETT                                            TOUSLEY BRAIN STEPHENS PLLC
                                                                              1700 Seventh Avenue, Suite 2200
     (2:18-cv-00108-JLR) - 1                                                      Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
            Case
             Case2:20-mc-00030-RSL  Document 16
                  2:18-cv-00108-JLR Document 3-1 Filed
                                                  Filed03/30/18
                                                        05/06/20 Page
                                                                  Page23ofof13
                                                                             14




 1           3.        Organo’s headquarters are located in Richmond, British Columbia, which is a
 2   suburb of Vancouver. This office is where I primarily work from, although I reside in Calgary,
 3   Alberta. This office is where the majority of Organo’s business records are kept, and where the
 4   majority of Organo’s executives work out of, including Bernardo Chua (CEO), Awie Kardiman
 5   (CFO), and Patrick Miranda (General Counsel), even though many reside outside British
 6   Columbia. This is also where our former VP Finance, Jamie Foo, worked. Others such as Holton
 7   Buggs (Chief Visionary Officer, and former VP of Sales) and Chris Pair (former managerial
 8   consultant to the Board) are/were only present there intermittently, as they work from home
 9   outside of British Columbia.
10                             Organo’s Presence in the State of Washington

11           4.        Our U.S. counsel’s office is located in Seattle, Washington, across the street from

12   the Courthouse. Based on my previous experience meeting with our counsel, this is less than a

13   2.5 hour commute from our Richmond headquarters (including the border stop).

14           5.        Organo maintains a satellite office and warehouse in Ferndale, Washington. The

15   Ferndale office services Organo’s U.S. operations and fulfills sales orders. We selected Ferndale

16   because of its proximity to our Richmond, B.C. headquarters, which is less than 45 minutes away

17   (again including the border stop), and because of the ability to receive imports of Organo’s

18   products from Asia through the Port of Seattle.

19           6.        As a result of our Richmond and Ferndale offices, Organo has substantial cross-

20   border contacts with Washington State, and it is quite common for staff from headquarters to

21   commute to Ferndale, and vice-versa.

22           7.        Furthermore, Organo holds an extraterritorial corporate registration in

23   Washington State, maintains a valid Washington business license, a Washington food handling

24   and warehousing license, and maintains good standing with the Washington Department of Labor

25   and Industries.

26           8.        Additionally, Organo ties all agreements with its U.S. distributors to Washington,

27


     DECLARATION OF NORM PERRETT                                              TOUSLEY BRAIN STEPHENS PLLC
                                                                                 1700 Seventh Avenue, Suite 2200
     (2:18-cv-00108-JLR) - 2                                                         Seattle, Washington 98101
                                                                               TEL. 206.682.5600  FAX 206.682.2992
            Case
             Case2:20-mc-00030-RSL  Document 16
                  2:18-cv-00108-JLR Document 3-1 Filed
                                                  Filed03/30/18
                                                        05/06/20 Page
                                                                  Page34ofof13
                                                                             14




 1   by having them enter into an Independent Distributorship Agreement (“IDA”) which is governed
 2   by Washington law and includes a clause specifying that venue for suits will be in either
 3   Whatcom County or this Court. As a result, Organo has routinely litigated such disputes with its
 4   distributors in Washington. As discussed below, part of the overall agreement reached with the
 5   Greg Norman group made them a high ranking U.S. distributor which required them to execute
 6   Organo’s standard IDA.
 7           9.      Organo employs 10 people at its Ferndale office. These employees are principally
 8   responsible for managing U.S. logistics in coordination with Organo’s headquarters. This
 9   includes receiving product shipments from our suppliers across the globe (China, Malaysia, E.U.,
10   USA and Canada). Those products included the Greg Norman “Brew-Kup,” “Espresso” product-

11   lines, and other branded products (“Branded Products”), as well as associated distributor

12   business-tools (sales aids) and promotional materials. The Ferndale office is responsible for

13   product inventory, collation, assembly, inspection & quality assurance, as well as all

14   corresponding logistics. Essentially, when a purchase order is received from the U.S., the

15   Ferndale office verifies the order, assembles the applicable products, packages, ships the products

16   to the corresponding delivery address, and reports this data to headquarters to help track sales.

17   The Ferndale office works in conjunction with our Events team, and coordinates all of the

18   logistics for product and event supplies for events held in the US in a calendar year, and, where

19   necessary, provides support to events in other countries as well. This included the two events

20   Mr. Norman attended, discussed below.

21           10.     That said, the Ferndale office is not just a distribution center. Rather it also acts

22   as our surrogate headquarters for the U.S. The Ferndale office is where generally all official

23   correspondence from regulators in the United States is sent. This includes correspondence from

24   the IRS, various States’ departments of revenue, the Washington Department of Financial

25   Institutions (Securities Div.), the Washington Department of Labor and Industries, the Puerto

26   Rico Department of Agriculture, all manner of legal proceedings, and any other documents

27


     DECLARATION OF NORM PERRETT                                             TOUSLEY BRAIN STEPHENS PLLC
                                                                                1700 Seventh Avenue, Suite 2200
     (2:18-cv-00108-JLR) - 3                                                        Seattle, Washington 98101
                                                                              TEL. 206.682.5600  FAX 206.682.2992
            Case
             Case2:20-mc-00030-RSL  Document 16
                  2:18-cv-00108-JLR Document 3-1 Filed
                                                  Filed03/30/18
                                                        05/06/20 Page
                                                                  Page45ofof13
                                                                             14




 1   related to Organo’s business operations in the U.S.
 2           11.     Organo has a strong presence in the state of Washington due to its close proximity
 3   to the Richmond office and the presence of its satellite office in Ferndale. During the period of
 4   the Contracts, Organo had between 4,096 and 5,833 distributors registered in the state of
 5   Washington.
 6                             The Negotiations with the Greg Norman Group
 7           12.     The relationship between Organo and the Greg Norman group originated from
 8   Jennifer Chessler, a distributor with Organo in October, 2012. Ms. Chessler is related to David
 9   Chessler, an executive within the Greg Norman group. Mr. Chessler was introduced in late 2012
10   to Jennifer Chessler’s supporting up-line Diamond distributor (a senior level/rank of Organo

11   distributorships), Mr. Barry Cocheu, to whom he made known his association with Greg Norman

12   and his position within the Greg Norman group. Various informal discussions were then had

13   between the two culminating in an invitation by Greg Norman for Mr. Cocheu and Mr Buggs

14   (then Organo’s V.P. of Sales) to attend the 2013 PGA Masters Tournament in Augusta, Georgia,

15   as his guests. From there it was suggested that a mutually beneficial relationship could form

16   between the Greg Norman group and Organo to leverage the Greg Norman brand within the

17   consumer-direct sales industry.

18           13.     Over the course of the next few months, negotiations were had between David

19   Chessler and others on behalf of the Greg Norman, and Mr. Buggs, Ms. Foo and Mr. Chua on

20   behalf of Organo. All of these communications were held electronically. At no time during this

21   negotiation period was there any further physical meetings between the parties, and, at no time

22   was Mr. Norman ever directly involved in the subsequent negotiations with Organo. Similarly,

23   Organo did not travel to Florida to engage in negotiations.

24           14.     The Greg Norman group presented themselves as experts in the business of

25   leveraging the Greg Norman brand. Although it previously operated under a different name, the

26   Greg Norman Company is the parent company of a dozen other companies and owner of a

27


     DECLARATION OF NORM PERRETT                                           TOUSLEY BRAIN STEPHENS PLLC
                                                                              1700 Seventh Avenue, Suite 2200
     (2:18-cv-00108-JLR) - 4                                                      Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
            Case
             Case2:20-mc-00030-RSL  Document 16
                  2:18-cv-00108-JLR Document 3-1 Filed
                                                  Filed03/30/18
                                                        05/06/20 Page
                                                                  Page56ofof13
                                                                             14




 1   portfolio of trademarks across a wide range of products including apparel lines, golf course
 2   designs, wineries and restaurants, supposedly worth millions of dollars.
 3           15.     A general framework agreement was reached between the parties which called for
 4   something more than just a simple endorsement of Organo’s existing products. The Greg
 5   Norman group wanted a specific product line developed which they would lend their business
 6   expertise to help market within the consumer-direct sales model.
 7           16.     The basic agreement was originally drafted by Mr. Miranda (Organo’s in-house
 8   counsel). It called for both a base level of compensation and a royalty tied to sales of the new
 9   product line, complimentary product, control over the quality and image of the new product-line,
10   and a high ranking Organo distributorship (Emerald or above). In exchange, the Greg Norman

11   group was to provide the requisite license to use the Greg Norman name and identity, personal

12   services from Greg Norman to promote and endorse Organo and the Branded Products, and the

13   professional services and expertise of his management team in the creation and execution of a

14   business plan and the marketing of the product line.

15           17.     The Greg Norman group declined to accept this draft agreement, preferring

16   instead template agreements prepared by their lawyer. They forwarded to Organo preliminary

17   versions of the two agreements. These were in turn marked up by Mr. Miranda upon consultation

18   with Ms. Foo and Mr. Chua at Organo’s headquarters, and returned electronically to the Greg

19   Norman group for comments. Except for a few minor changes, the Greg Norman group rejected

20   Organo’s proposed revisions. Thus, the actual form and substantive terms of these documents

21   became the formal agreement, with the remaining, unaddressed terms left entrusted to the parties

22   to carry out in good faith.

23           18.     Thereafter, Organo enrolled the Greg Norman group’s appointee, David Chessler,

24   as a new Distributor in the Company with the rank of Emerald. Mr. Chessler executed the

25   corresponding IDA on June 3, 2013, and a copy of that IDA is attached hereto as Exhibit 1. Mr.

26   Chessler entered approximately 20 purchase orders, generating approximately $31,000 in

27


     DECLARATION OF NORM PERRETT                                          TOUSLEY BRAIN STEPHENS PLLC
                                                                             1700 Seventh Avenue, Suite 2200
     (2:18-cv-00108-JLR) - 5                                                     Seattle, Washington 98101
                                                                           TEL. 206.682.5600  FAX 206.682.2992
            Case
             Case2:20-mc-00030-RSL  Document 16
                  2:18-cv-00108-JLR Document 3-1 Filed
                                                  Filed03/30/18
                                                        05/06/20 Page
                                                                  Page67ofof13
                                                                             14




 1   commissions. Those orders were processed and shipped from Ferndale.
 2           19.     With respect to the Contracts themselves, I note that the address listed for Organo
 3   corresponds to a former registered address of the company in Las Vegas, Nevada. Organo does
 4   not conduct business operations from that address.
 5           20.     It was incumbent on Organo to produce the product-line, business and marketing
 6   plan, promotional materials, and to handle all of the associated due diligence, sourcing,
 7   registrations, and sales support related to the new products. The Greg Norman group for its part,
 8   reverted to a role of final approvals only. The contracts afforded them two opportunities to inspect
 9   and voice their objections to each Branded Product. Initially, we anticipated this would occur in
10   Ferndale. However, the samples were ultimately arranged, prepared and sent from Organo’s

11   Ferndale office.

12           21.     Defendants knew that the products and associated promotional material would be

13   imported into the U.S. through Organo’s office in Ferndale.

14           22.     With respect to the new product line, Organo established four new, high-end

15   coffee products under the Brew Kup name in 2013, which were combined into 29 different

16   Organo product packs, offered for sale in the U.S., all of which were actively marketed in the

17   State of Washington with Greg Norman’s image, signature, or referenced him personally.

18   Organo sold over 900 such product-packs in Washington, which generated over $160,000 in

19   revenue. Mr. Norman and his companies received their share of revenue from these sales.

20   Defendants anticipated and consented to this marketing and sales in Washington.

21           23.     Beyond this, Organo was responsible for designing, sourcing and distributing all

22   distributor aids, business tools, promotional materials, and derivative products associated with

23   the product lines – these included things like single serve brewing machines, calendars, apparel,

24   banners, chinaware, videos, magazines, advertisements, etc. Those materials were prepared and

25   sent from the Ferndale office.

26           24.     Aside from providing their “final approvals,” the Greg Norman group provided

27


     DECLARATION OF NORM PERRETT                                            TOUSLEY BRAIN STEPHENS PLLC
                                                                               1700 Seventh Avenue, Suite 2200
     (2:18-cv-00108-JLR) - 6                                                       Seattle, Washington 98101
                                                                             TEL. 206.682.5600  FAX 206.682.2992
            Case
             Case2:20-mc-00030-RSL  Document 16
                  2:18-cv-00108-JLR Document 3-1 Filed
                                                  Filed03/30/18
                                                        05/06/20 Page
                                                                  Page78ofof13
                                                                             14




 1   little support or promotion for the Branded Products. Mr. Norman made two appearances at
 2   Organo events: our annual convention in Las Vegas during September 2013, and the Brew Kups
 3   product launch in San Antonio during March 2014. The rest involved some photographs, and
 4   two video recordings played in conventions throughout Europe and North America.
 5           25.     As a result, Organo became seriously concerned about Defendants’ performance
 6   under the contracts in 2015. Greg Norman became increasingly unavailable to attend corporate
 7   events and unwilling to help create new promotional materials. This was most notable during
 8   the summer when Mr. Norman spent a week in Washington State to broadcast the U.S. Open at
 9   Chambers Bay for Fox Sports. Despite the fact that Organo had a strong presence in Washington
10   and its executive team were less than three hours away, Organo was unable to obtain Mr.

11   Norman’s cooperation to even meet during the Open, attend an event, or otherwise promote the

12   Branded Products. It became clear that the Greg Norman group perceived this arrangement as a

13   mere receivable.

14           26.     This prompted Organo to hire consultant, Chris Pair, who along with the incoming

15   CFO, Awie Kardiman, sought to identify ways of either getting the Greg Norman group to deliver

16   what was promised or otherwise renegotiate the Contracts. I was also involved in this process.

17           27.     In August 2016, the contracts were amended based on more promises made by

18   the Greg Norman group. This document was prepared by the Greg Norman group, and I signed

19   on behalf of Organo.

20           28.     Unfortunately, little changed over the course of the next year. Worse, Organo

21   received correspondence in March 2017, from Authentic Brands Group LLC, ABG-Shark LLC,

22   and Greg Norman on behalf of the “Greg Norman Company,” revealing that Defendant ABG-

23   Shark LLC acquired all of the intellectual property and related assets of the Greg Norman brand.

24   We considered this a default under the Contracts.

25           29.     Finally, I can confirm that none of the persons substantively involved in this

26   relationship with the Greg Norman group on behalf of Organo are situated in Florida. Also, none

27


     DECLARATION OF NORM PERRETT                                          TOUSLEY BRAIN STEPHENS PLLC
                                                                             1700 Seventh Avenue, Suite 2200
     (2:18-cv-00108-JLR) - 7                                                     Seattle, Washington 98101
                                                                           TEL. 206.682.5600  FAX 206.682.2992
Case
 Case2:20-mc-00030-RSL  Document 16
      2:18-cv-00108-JLR Document 3-1 Filed
                                      Filed03/30/18
                                            05/06/20 Page
                                                      Page89ofof13
                                                                 14
Case
 Case2:20-mc-00030-RSL
      2:18-cv-00108-JLR Document
                        Document 3-1 Filed 03/30/18
                                 16 Filed  05/06/20 Page
                                                    Page 910ofof1314




           Exhibit 1
Case
 Case2:20-mc-00030-RSL  Document 16
      2:18-cv-00108-JLR Document 3-1 Filed
                                      Filed03/30/18
                                            05/06/20 Page
                                                      Page10
                                                           11ofof13
                                                                  14
Case
 Case2:20-mc-00030-RSL  Document 16
      2:18-cv-00108-JLR Document 3-1 Filed
                                      Filed03/30/18
                                            05/06/20 Page
                                                      Page11
                                                           12ofof13
                                                                  14
Case
 Case2:20-mc-00030-RSL  Document 16
      2:18-cv-00108-JLR Document 3-1 Filed
                                      Filed03/30/18
                                            05/06/20 Page
                                                      Page12
                                                           13ofof13
                                                                  14
Case
 Case2:20-mc-00030-RSL  Document 16
      2:18-cv-00108-JLR Document 3-1 Filed
                                      Filed03/30/18
                                            05/06/20 Page
                                                      Page13
                                                           14ofof13
                                                                  14
